United States Court of Appeals
                     For the First Circuit


No. 13-1469

                        CHENELL HAMMOND,

                      Plaintiff, Appellant,

                               v.

        KMART CORPORATION and SEARS HOLDINGS CORPORATION,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on October 25, 2013 is
amended as follows:

    On page 9, line 5 "Garret" is changed to "Garrett".

    On page 11, footnote 3, line 5 "Ch." is changed to "ch."